722 S.E.2d 508 (2012)
STATE of North Carolina
v.
Henry Eugene BROWN.
No. 218A11.
Supreme Court of North Carolina.
March 9, 2012.
Roy Cooper, Attorney General, by Joseph Finarelli and Jane Rankin Thompson, Assistant Attorneys General, for the State.
Staples S. Hughes, Appellate Defender, by Kristen L. Todd, Assistant Appellate Defender, for defendant-appellant.
*509 PER CURIAM.
As to the issue before this Court under N.C.G.S. § 7A-30(2), the decision of the Court of Appeals is affirmed. Further, we conclude that the petition for discretionary review as to the additional issue was improvidently allowed.
AFFIRMED; DISCRETIONARY REVIEW IMPROVIDENTLY ALLOWED.